DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A ‘Request for Continued Examination’, on 03 July 2020, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.  
The ‘Amendment’, filed on 03 July 2020, has been ENTERED.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claim 5 is canceled.
	Claim 1 is amended.
Response to Restriction Requirement and Preliminary Amendment’, filed on 03 June 2019, was an election without traverse.
Accordingly, claims herein under examination are claims 1-4 along with shRNA comprising SEQ ID NO: 1 for ‘Species Election I – Inhibitor of Activity of NAG-1 Protein/Test Substance Resulting in a Reduced Level of Expression or Activity of NAG-1 along with the Corresponding “SEQ ID NO:” if applicable’, and Paclitaxel for ‘Species Election II – Anticancer Drug’.

Response to Allegations/Arguments Directed to ‘Claim Rejections – 35 U.S.C. § 112(a), New Matter – Administration of a Pharmaceutical Composition Comprising an Inhibitor of Expression or Activity of NSAID-Activated Protein 1 (NAG-1) Protein in an Ovarian Cancer Stem Cell’ and ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’
The ‘Amendment’ (pages 5-6), filed on 03 July 2020, alleges/argues independent claim 1 is amended to add the recitation, “an inhibition of NAG-1 expression or activity in an ovarian cancer stem cell of the ovarian cancer patient inhibits the resistance against the Paclitaxel”, wherein support is found in Paragraphs [0055]-[0057] of the published application and, therefore, requests the withdrawal of these rejections.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, these rejections are hereby withdrawn.

Claim Rejections - 35 U.S.C. § 112(b)
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	Claims 1-4 recite the limitation “to an ovarian cancer stem cell of the ovarian cancer patient” which is considered vague and indefinite in light of the previously presented claim limitation “administering the pharmaceutical composition to the ovarian cancer patient” (now deleted) along with the originally filed disclosure.  Specifically, it is unclear whether “administering” is intended as an in vivo or ex vivo process.  The specification provides the following with respect to “administered”:
“A pharmaceutical dosage form of the pharmaceutical composition of the present invention may be granule, powder, coated tablet, tablet, capsule, suppository, syrup, juice, suspension, emulsion, drop or injectable solution, or sustained release form of an active compound. The pharmaceutical composition of the present invention may be administered in a conventional manner via intravenous, intraaterial, intraperitoneal, intramuscular, intrasternal, percutaneous, nasal, inhalation, topical, rectal, oral, intraocular, or intradermal route. An effective amount of the active ingredient of the pharmaceutical composition of the present invention refers an amount required for prevention or treatment of a disease, and thus, may be adjusted according to various factors, such as type of disease, severity of disease, type and amount of the active ingredient and other ingredients contained in the composition, type of formulation, age, weight, general health condition, and gender of a patient, diet, time of administration, route of administration, secretion rate of the composition, treatment duration, and drug that is used simultaneously. Although not limited thereto, for example, in the case of an adult under conditions where administration is made once to several times a day, a 0.1 ng/kg.about.10 g/kg of the inhibitor of the present invention may be administered in the case of a compound, 0.1 ng/kg.about.10 g/kg of the inhibitor of the present invention may be administered in the case of polypeptide, protein, or antibody, and 0.01 ng/kg.about.10 g/kg of the inhibitor of the present invention may be administered in the case of antisense nucleotide, siRNA, shRNAi, or miRNA, when administered once to several times a day.” (Paragraph [0030])

in vivo process).  However, the amended claim language provides for the administration to an ovarian cancer stem cell and, therefore, is considered confusing since the amended language appears to encompass an ex vivo process.  It should be recognized that the originally filed disclosure does provide support for the addition of “shRNA specific to NAG-1” to the human epithelial ovarian cancer stem cell line (R182) (i.e., ex vivo process; Paragraph [0055]).  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claims 1-4 recite the limitation “wherein the anticancer drug is Paclitaxel, wherein an inhibition of NAG-1 expression or activity in the ovarian cancer stem cell of the ovarian cancer patient inhibits the resistance against the Paclitaxel” which is considered vague and indefinite.  It is acknowledged that the recited limitation serves to define the preamble for which the method is to inhibit the resistance against (i.e., intended use), however, it is unclear whether paclitaxel is to be administered concomitantly or sequentially with the pharmaceutical composition as it is not recited as an active step in the body of the claims.  It should be recognized that the instant claims recite only one active step, which is “administering a pharmaceutical composition comprising, as an active ingredient, an inhibitor of expression or activity of NSAID-activated protein 1 (NAG-1) protein to an ovarian cancer stem cell of the ovarian cancer patient”.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

Claim Rejections - 35 U.S.C. § 102
U.S. Patent Application Publication No. 2015/0056199
Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0056199 (see ‘PTO-892’, mailed on 17 April 2019; herein “USPGPUB ‘199”).
	The claims are directed to a method comprising the only active of step of administering an inhibitor of expression or activity of NSAID-activated protein 1 (NAG-1) to an ovarian cancer stem cell of the ovarian cancer patient.  As reiterated from above, the specification provides the following with respect to “administered”:
“A pharmaceutical dosage form of the pharmaceutical composition of the present invention may be granule, powder, coated tablet, tablet, capsule, suppository, syrup, juice, suspension, emulsion, drop or injectable solution, or sustained release form of an active compound. The pharmaceutical composition of the present invention may be administered in a conventional manner via intravenous, intraaterial, intraperitoneal, intramuscular, intrasternal, percutaneous, nasal, inhalation, topical, rectal, oral, intraocular, or intradermal route. An effective amount of the active ingredient of the pharmaceutical composition of the present invention refers an amount required for prevention or treatment of a disease, and thus, may be adjusted according to various factors, such as type of disease, severity of disease, type and amount of the active ingredient and other ingredients contained in the composition, type of formulation, age, weight, general health condition, and gender of a patient, diet, time of administration, route of administration, secretion rate of the composition, treatment duration, and drug that is used simultaneously. Although not limited thereto, for example, in the case of an adult under conditions where administration is made once to several times a day, a 0.1 ng/kg.about.10 g/kg of the inhibitor of the present invention may be administered in the case of a compound, 0.1 ng/kg.about.10 g/kg of the inhibitor of the present invention may be administered in the case of polypeptide, protein, or antibody, and 0.01 ng/kg.about.10 g/kg of the inhibitor of the present invention may be administered in the case of antisense nucleotide, siRNA, shRNAi, or miRNA, when administered once to several times a day.” (Paragraph [0030])

From the originally filed disclosure, it is contextually understood “administered”/”administering” of the pharmaceutical composition is intended to be to a patient/subject and, thus, the route of administering the pharmaceutical composition to an ovarian cancer stem cell for prior art purposes is considered to be via the administration to the ovarian cancer patient (also see above ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’).  With respect to the recited Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’).  Further, with respect to the recited language “wherein an inhibition of NAG-1 expression or activity in the ovarian cancer stem cell of the ovarian cancer patient inhibits the resistance against the Paclitaxel”, such language appears to represents the necessarily resulting characteristic that is arrived from the administration of an inhibitor of NAG-1 to an ovarian cancer patient.

USPGPUB ‘199 discloses methods for inhibiting NAG-1 in order to treat or prevent cancer, wherein USPGPUB ‘199 indicates GDF-15 is also referred to as NAG-1 (Abstract; Paragraphs [0100]-[126], and [0187]; along with below reproduced Paragraphs [0047] and [0139]).
“Growth differentiation factor 15 (GDF15) is a member of the TGFβ family. Like other ligands in the TGFβ superfamily, which contain a characteristic cysteine knot motif, mature GDF15 is synthesized with a larger prodomain (Harrison et al., Growth Factors 29:174, 2011; Shi et al., Nature 474:343, 2011) that is removed through cleavage by a furin-like protease at the canonical RXXR site to generate mature dimeric GDF15. GDF15 has been described in the literature as macrophage inhibitory cytokine-1 (MIC-1), placental bone morphogenic protein (PLAB), placental transforming growth factor beta (PTGFβ), prostate derived factor (PDF), and non-steroidal anti-inflammatory activated gene-1 (NAG-1) reflecting the different functions that have been implied for this protein. GDF15 has been linked to several physiologic and pathologic conditions. For example, GDF15 is highly expressed in the placenta, and is necessary for the maintenance of pregnancy. GDF15 concentration is also notably increased in the serum of patients with prostate, colorectal, or pancreatic cancer, as well as glioma. GDF15 has not been shown biochemically to bind or interact directly with any receptor. The present disclosure relates in part to the discovery that the TGFβ type II receptor, TβRII, binds to GDF15 with high affinity and is a functional receptor for GDF15. TβRII fusion polypeptides, and other polypeptides containing a ligand-binding portion of TβRII are demonstrated herein to inhibit GDF15-induced gene activation. The potent inhibition of GDF15 signaling provides evidence that TβRII is a functional type II receptor for GDF15, opening a new avenue for therapeutic interventions in this signaling pathway. Therefore, in part, the disclosure identifies a physiological, high-affinity receptor for GDF15 polypeptides.” (Paragraph [0047])

In addition, the disclosure provides methods and compositions for treating or preventing cancer. In addition, the disclosure provides methods and compositions for treating or preventing fibrotic disorders and conditions.” (Paragraph [0139])

Regarding claims 1 and 2, USPGPUB ‘199 provides for the administration of pharmaceutical preparation/composition comprising inhibitors (e.g., TβRII polypeptides) of NAG-1 (Abstract; Paragraphs [0006], [0024], [0100]-[0126], [0147], [0159]-[0176], and [0187]).  Additionally, USPGPUB ‘199 provides for nucleic acid compounds that are antagonists of NAG-1 (e.g., antisense, siRNA, short hairpin RNA; see Paragraphs [0096] and [0126]) as alternative compounds for inhibition, wherein USPGPUB ‘199 states:
“Examples of categories of nucleic acid compounds that are antagonists of TβRII, TGFβ1, TGFβ3 and GDF15 include antisense nucleic acids, RNAi constructs and catalytic nucleic acid constructs. A nucleic acid compound may be single or double stranded. A double stranded compound may also include regions of overhang or non-complementarity, where one or the other of the strands is single-stranded. A single-stranded compound may include regions of self-complementarity, meaning that the compound forms a so-called "hairpin" or "stem-loop" structure, with a region of double helical structure. A nucleic acid compound may comprise a nucleotide sequence that is complementary to a region consisting of no more than 1000, no more than 500, no more than 250, no more than 100 or no more than 50, 35, 30, 25, 22, 20 or 18 nucleotides of the full-length TβRII nucleic acid sequence or ligand nucleic acid sequence. The region of complementarity will preferably be at least 8 nucleotides, and optionally at least 10 or at least 15 nucleotides, such as between 15 and 25 nucleotides. A region of complementarity may fall within an intron, a coding sequence, or a noncoding sequence of the target transcript, such as the coding sequence portion. Generally, a nucleic acid compound will have a length of about 8 to about 500 nucleotides or base pairs in length, such as about 14 to about 50 nucleotides. A nucleic acid may be a DNA (particularly for use as an antisense), RNA, or RNA:DNA hybrid. Any one strand may include a mixture of DNA and RNA, as well as modified forms that cannot readily be classified as either DNA or RNA. Likewise, a double-stranded compound may be DNA:DNA, DNA:RNA or RNA:RNA, and any one strand may also include a mixture of DNA and RNA, as well as modified forms that cannot readily be classified as either DNA or RNA. A nucleic acid compound may include any of a variety of modifications, including one or modifications to the backbone (the sugar-phosphate portion in a natural nucleic acid, including internucleotide linkages) or the base portion (the purine or pyrimidine portion of a natural nucleic acid). An antisense nucleic acid compound will preferably have a length of about 15 to about 30 nucleotides and will often contain one or more modifications to improve characteristics such as stability in the serum, in a cell or in a place where the compound is likely to be delivered, such as the stomach in the case of orally delivered compounds and the lung for inhaled compounds. In the case of an RNAi construct, the strand complementary to the target transcript will generally be RNA or modifications thereof. The other strand may be RNA, DNA, or any other variation. The duplex portion of double-stranded or single-stranded "hairpin" RNAi construct will preferably have a length of 18 to 40 nucleotides in length and optionally about 21 to 23 nucleotides in length, so long as it serves as a Dicer substrate. Catalytic or enzymatic nucleic acids may be ribozymes or DNA enzymes and may also contain 

USPGPUB ‘199 provides for the therapeutic administration of the disclosed compounds to subjects having cancer, such as ovarian cancer (Paragraphs [0126] and [0138]-[0148]).  USPGPUB ‘199 further provides for inhibition in stem cells (Paragraph [0155]).
Regarding claim 4, USPGPUB ‘199 provides for the inhibitor to comprise a compound, a peptide, antibody, etc. (Paragraph [0118]).
	Accordingly, USPGPUB ‘199 anticipates the instant claims.

Claim Rejections - 35 U.S.C. § 103
U.S. Patent Application Publication No. 2015/0056199 further in view of BAM80690
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0056199 (see ‘PTO-892’, mailed on 17 April 2019; herein “USPGPUB ‘199”) as applied to claims 1, 2, and 4 above, further in view of BAM80690 (Sequence Alignment of SEQ ID NO: 1 with BAM80690. 23 May 2013. Search conducted on 06 January 2021, 2 pages; see attached ‘PTO-892’; herein “BAM80690”).
The originally filed disclosure provides the following regarding SEQ ID NO: 1”
“Preferably, the anticancer drug may be Taxol, but is not limited thereto. Preferably, the inhibitor of expression or activity of NAG-1 protein may be shRNA having SEQ ID NO: 1 (ACATGCACGCGCAGATCAA), but is not limited thereto.” (Paragraph 0032])

	USPGPUB ‘199 is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 102’.  While USPGPUB ‘199 does teach methods of administering an inhibitor of NAG-1 to a subject having ovarian cancer, USPGPUB ‘199 fails to specifically teach the utilization of instant SEQ ID NO: 1 
	Regarding claims 2-4, BAM80690 describes the sequence ACAUGCACGCGCAGAUCAA which has a 100% Query Match and a 100% Best Local Similarity to instant SEQ ID NO: 1 (as recited in instant claim 3) (see entire document).  BAM80690 indicates the sequence is an inhibitor of NAG-1 expression or activity (see entire document).
In view of the teachings of USPGPUB ‘199 and BAM80690 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively utilized the NAG-1 (i.e., GDF-15) inhibitor as described by BAM80690 in the methods of administering an inhibitor of NAG-1 to a subject having ovarian cancer as disclosed by USPGPUB ‘199, since USPGPUB ‘199 provides one in the art some teaching, suggestion, or motivation for the alternative utilization of nucleic acid compounds that are antagonists of NAG-1 (e.g., antisense, siRNA, short hairpin RNA) as inhibitors (see above reproduced Paragraph [0096] along with Paragraph [0126]).  Further, USPGPUB ‘199 and BAM80690 are directed to inhibitors of NAG-1 (i.e., GDF-15) and, thus, are drawn to the same purpose and/or outcome.
	Accordingly, USPGPUB ‘199 further in view of BAM80690 renders the instant claims unpatentable.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636